—Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered October 28, 1993, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contentions that the court improvidently exercised its discretion in denying his request for an adjournment of sentencing or erred in denying his motion to withdraw his plea of guilty without conducting a hearing (see, CPL 380.30 [4]; 220.60 [3]; People v Frederick, 45 NY2d 520; People v Sanchez, 175 AD2d 817; People v Howard, 138 AD2d 525). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.